Case 1:20-cv-00269-JB-MU Document 12 Filed 08/04/20 Page 1 of 1          PageID #: 59




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


CLARENCE LUKER, # 276254,                 :

      Plaintiff,                          :

vs.                                       :   CIVIL ACTION 20-0269-JB-MU

JOHNNY PORTIS, et al.,                    :

      Defendants.                         :


                                    JUDGMENT


      It is ORDERED, ADJUDGED, and DECREED that this action be and is hereby

DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as malicious.

      DONE and ORDERED this 4th day of August, 2020.

                                       /s/ JEFFREY U. BEAVERSTOCK
                                       UNITED STATES DISTRICT JUDGE
